DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishii et al. (U.S. Patent No. 7,360,348).
Regarding claim 6: Ishii discloses a visual bag inspection machine, comprising first visual inspection means or cameras (Fig. 2; via 60A) and second visual inspection means or cameras (via 60B) that check bags (Fig. 1; via formed containers 18), some first means for conveying (Fig. 2; via 54A) bags to the first visual inspection means (via 60A) or cameras (60B) characterized in that: first visual inspection means or cameras act on each bag (via 60A inspects each of the cut piece to be formed into bag 20A) analyzing a template with a predetermined shape, accepting or rejecting bags (via 20A to be ejected into tray 44 through converter 56A or conveyed into 48) and a second visual inspection means or cameras (via 60B) analyse the bags accepted by the first visual inspection means or cameras, with the bags being on a second bag conveying means (via cut piece to be formed into bag 20A, conveyed into the second conveying means 54B to be detected by second sensor 60B), wherein the first visual inspection means or cameras are operated independently from the second visual inspection means or cameras, see for example (Fig. 2; via 60A-60-60I act independently).
Regarding claim 8: characterized in that it comprises at least two first tape belts (via 54A), facing each other (via belts 54A and 56A are facing each other) and separated a predetermined distance, where the bags (via 20A) to be analysed are placed, and in that in the first tape belts there are some passage means (Fig. 2), a first and a second, which calculate the time that a bag takes to pass between the first passage means and the second passage means, (“It should be noted that the length of the film can be found based on a time period during which the film detection sensor 62” and/or “the numbers of products at the respective operations are checked at a predetermined time” and/or “the count value at that time is tallied up by the manufacture control computer”).  
Note, the claimed increasing the distance between the first tape belts when the passage means detects that the time for passing between the first passage means and the second is greater than the predetermined time, not given much patentable weight due to the intended use of the claimed structural belts and/or the passage.
Regarding claim 9: characterized in that it further comprises at least two second tape belts (via 54B), at least two, faced to each other (via 56B facing 54B) and separated a predetermined distance, where the bags (cut piece 20A) accepted by first tape belts (54A/56A) are placed.  
Regarding claim 10: characterized in that between the first tape belts (via 54A/56A) and the second tape belt (via 54B/56B) comprise a second discriminator (via 56A/58A) which diverts the bags that come out of the first tape belts (via 54A) either to the second tape belts (via 54B) or to a first container (via 44).  
Regarding claim 11: characterized in that the second visual inspection means (via 60B) are located on the second tape belts (via 54B).
Regarding claim 12: characterized in that it comprises second passage control means for the bags on the second tape belts, which when they detect the bag send instructions to the second visual inspection means, see for example (Fig. 3; via control devices 72, 74, 76).  
Note that the claimed intended use terms “so that at that moment or later it takes an image of the handle of the bag” are not given much patentable weight.  Further, such claimed detection of the bag and/or its handle is old and well known and would be inherent in light of the applied art of Ishii ‘348.
Regarding claim 13: characterized in that it comprises a third discriminator (via 56B/58B) that sends the accepted bags for packaging and sends the rejected bags to a second container (via 40).  
Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive.
Applicant argues that the applied art of Ishii ‘348 directed to assembly line of basic detectors to detect a length of X-ray sheets, along with the well-known process of handling products the require identification or control and subsequent separation.  ‘348 does not teach the claimed “first visual inspection means or cameras act on each bag analyzing a template with a predetermined shape, accepting or rejecting bags, and second visual inspection means or cameras analyses the bags accepted by the first visual inspection means or cameras”.  Applicant highlights that the applied art ‘348 does not have any “inspect” means as claimed, rather detect the length of the X-ray sheets.
The Office draws Applicant’s attention that the claims are given the broadest reasonable meaning.  In this case the Office believes that detecting and/or sensing a length of an X-rays in order to be accepted and/or rejected from further process of the system is a type of “inspecting”.  ‘348 as admitted by Applicant do sense and monitor sheet’s lengths to determine counts and/or acceptance, that is broadly meet the claimed “inspect” term.  It is noted that no specific claimed structures provided for the argued upon “visual inspection” other than a use of “inspecting means or cameras”, which are suggested by ‘348, Figs. 1 & 2; via inspecting means over the system 60A, 60B, 60D, 60E, 60I, 60H, 80, 82, 84, etc.
Further, Applicant argues that the applied art ‘348 does not suggest the claimed “at least two first tape belts facing each other and separated by a predetermined distance, where the bags to be analyzed are placed”.  The Office as set forth above believes that ‘348 indeed uses the claimed “belts facing each other” (Fig. 2; via the shown placed belts 54A, 56A, 54B, 56B, etc.).  The Office again to inform Applicant the claimed “facing each other” are given the broadest reasonable meaning, in this case ‘348 shows the belts to be positioned face to face with each other with their ends.  
The Office also remind Applicant’s that the argued upon and claimed intended use of such claimed face to face belts, are not given much patentable weight.  

In response to applicant's argument that a predetermined distance formed between the positioned facing belts, where the bags to be analyzed are placed, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731